Citation Nr: 1624798	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine, following surgery consisting of a T11 through L4 fusion with laminectomy and rod placement. 

2. Entitlement to an initial rating greater than 20 percent for femoral nerve impairment of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1995, and from March 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issues on appeal stem from the Veteran's service connection claim for a back disability.  In this regard, new and material evidence was submitted within one year of the December 2010 rating decision granting service connection for this disability in the form of a February 2011 letter from the Veteran's private treating physician describing the history and severity of her disability.  See 38 C.F.R. § 3.156(a) (2015).  Therefore, the December 2010 rating decision is not final, and the evaluation of the Veteran's back disability with associated femoral nerve impairment relates back to the original February 2010 claim.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  

The Veteran testified at a hearing before the undersigned in March 2016.  A transcript is of record. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

In a March 2015 statement and at the March 2016 Board hearing, the Veteran asserted, through her representative, that a December 2013 VA examination did not adequately capture the true severity of her back disability, including how it affects her functioning in daily life and employment.  As the examination is over two years old, and as the Veteran has indicated that her disability is worse than what is reflected in the report, a new VA examination is warranted to assess the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015). 

In addition, the June 2011 VA examination report indicates that the Veteran had associated bowel impairment, but the RO never adjudicated the issue of whether a separate rating is warranted for associated neurologic abnormality manifested by bowel impairment.  See 38 C.F.R. § 4.71a (2015), General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As this examination is over five years old, current examination findings must be obtained as to whether the Veteran's back disability is manifested by bowel impairment and the degree of severity of such impairment.  The AOJ must then render a decision as to whether a separate rating is warranted for bowel impairment.

Finally, there are no treatment records dated since August 2010 in the claims file apart from a September 2012 VA treatment record and images from diagnostic studies from a private provider.  Appropriate development must be undertaken to obtain any available treatment records dating from August 2010 forward to aid in making an informed decision.  In this regard, at the March 2016 Board hearing, the Veteran stated that she received treatment for her back disability in September 2015 through the VA Puget Sound Health Care System, American Lake Division.  The record also shows that she receives private treatment through Group Health Cooperative insurance for her back, as reflected in medical clearance forms she submitted from private facilities. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to authorize the release of any private treatment records pertaining to her back disability since August 2010, including from Silverdale Family Medicine/Urgent Care and Poulsbo Family Medicine through Group Health Cooperative.  Appropriate efforts must then be made to obtain these records, provided she has authorized their release.  She should also be invited to submit any such records in her possession. 

2. Add to the claims file all VA treatment records from the VA Puget Sound Health Care System dated since September 2012. 

3. Then, arrange for VA medical examination(s) to determine the severity of the Veteran's thoracolumbar spine disability and femoral nerve impairment.  The claims file must be made available to the examiner for review.  

The examiner must address whether the Veteran has associated bowel impairment, as found in the June 2011 VA examination report.  If the examiner finds in the negative, a complete explanation must be provided in light of the findings by the June 2011 examiner.  If the Veteran does have associated bowel impairment, the examiner must describe the nature and severity of such impairment, using the appropriate Disability Benefits Questionnaire, if warranted. 

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits, including the issue of whether a separate rating is warranted for associated bowel impairment.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

